DETAILED ACTION
This is in reference to communication received 08 June 2022. Claims 12 – 21 are pending for examination. Claims 1 – 11 and claims 22 – 39 are in Withdrawn status. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 12, 15 – 16 and 18 – 19 are rejected under 35 U.S.C. 103 as being unpatentable over Caplinger et al. US Publication 2005/0102179 in view of archived web pages of www.AmazingMail.com hereinafter known as AmazingMail and Sprovieri et al. US Publication 2006/0265281.

Regarding claim 12, Caplinger teaches system and method for conducting a marketing/advertising campaign using packaging or packing supplies (Caplinger, The present invention comprises a method for a retailer to produce promotional material targeting a desired demographic group [Caplinger, 0029]. In the most preferred embodiments of the present invention, the desired promotional materials comprise, without limitation, retail shopping bags and tray-liners used by fast food restaurants) [Caplinger, 0031]] comprising: 
providing information on said packaging or packing supplies from a sourcing company to a packaging or packing supplier manufacturer (Caplinger, The next step is for the retailer to communicate the desired graphics, images and textual information to an intermediary print file assembler) [Caplinger, 0030] via a computer (Caplinger, All of that information is gathered and assembled by the retailer and sent to the print file assembler via any of various routes including FTP (File Transfer Protocol) secured web site, facsimile, e-mail, computer floppy disk, CD-rom, DVD, zip drive, or printed copy delivered electronically or hard copy delivered manually) [Caplinger, 0035]; 
printing said information from said computer onto said packaging or packing supplies (Caplinger, The print file assembler then lays out and formats the desired graphics, images and text into a digital print file, and subsequently loads the digital print file, as well as the number of copies desired, into a full color digital/ink jet print machine. Next, the digital print file is printed onto a substrate, such as paper stock, using digital/ink jet technology. The final step is then to convert the printed substrate into the form of promotional material desired by the retailer) [Caplinger, 0030];
Caplinger does not explicitly teach an advertiser can provide information directly to the manufacturer via computer. However, Caplinger teaches Bags utilized by individual branches/franchisees of national drugstore chains and fast food chains are specified, designed and ordered by the national chain and distributed or sold to the individual branches/franchisees [Caplinger, 0011]. AmazingMail teaches system and method for direct mail solutions. AmazingMail teaches system and method that allows consumers (e.g. advertisers, AmazingMail clients) to create (provide advertising content over the network) and send the real postcards (a printing medium on which advertising content can be printed upon) to friends and family (intended recipients as defined by the advertiser). AmazingMail further teaches that businesses quickly realized that the same process could be used to greatly simplify the process of sending their direct mail campaigns [AmazingMail, page 2].
Therefore, before the invention, it would have been obvious to one of ordinary skill in the art to modify Caplinger by adopting teachings of AmazingMail to enable the advertisers to remotely provide their promotion content directly to the promotion media manufacturer (e.g. bag manufacturer to print their electronically provided promotion content on the packaging material (i.e. bags, a printing medium on which advertising content can be printed upon) they want to use for their marketing campaign; enable advertisers to provide customized promotion content to recipients.
Caplinger in view of AmazingMail teaches system and method further comprising: 
providing from said sourcing company to said packaging or packing supplier manufacturer a targeted mailing distribution list via a computer based on promotional or sales objectives for a particular product or service (AmazingMail, save time by uploading multiple addresses at once (targeted mailing distribution list provided by sourcing company), go to my account, click the choose file button, select the location of the file you would like to import, you will be taken to the mapping you fields page, click continue) [AmazingMail, page 7 – 8]; 
delivering said packaging or packing supplies to customers chosen by said sourcing company based on said targeted mailing distribution list (AmazingMail prints and mails the cards (packaging material) to recipients) [AmazingMail, page 2, 7-9]; 
Caplinger in view of Amazing mail does not explicitly teach providing identifiers on coupons. However, Sprovieri teaches system and method for providing identifiers on paper coupon. Sprovieri teaches paper coupon and its corresponding numeric code [Sprovieri, 0122, Fig. 5 and associated disclosure].
Therefore, before the invention, it would have been obvious to one of ordinary skill in the art to modify Caplinger in view of AmazingMail by adopting teachings of Sproviery an print identifiers on the coupons to identify manufacturer, product family and value of coupon [Sprovieri, 0122].
Caplinger in view of AmazingMail and Sproviery teaches system and method further comprising:
providing identifiers on said packaging or packing supplies or coupon from said computer for tracking purchases of related products that then determine redemption of said coupons by said tracking of said purchases [Sprovieri, 0122];
tracking said purchases of related products and determining redemption of said coupons (Sprovieri, The present invention thus provides a simplified way for manufacturers to access and analyze data to promote their brands more efficiently and effectively. Manufacturers track individual items purchased to better understand the buying behavior of its customers. The present invention tracks brand and category purchases in order to segment customers as brand loyal, brand switcher and category never-buy) [Sprovieri, 0018];
tracking sales movement of products or services promoted on said packaging or packing supplies (Sprovieri, The present invention thus provides a simplified way for manufacturers to access and analyze data to promote their brands more efficiently and effectively. Manufacturers track individual items purchased to better understand the buying behavior of its customers. The present invention tracks brand and category purchases in order to segment customers as brand loyal, brand switcher and category never-buy. Manufacturers have access to a wealth of data to determine the best way to promote their products. The interactive marketing capabilities of the present invention are more efficient, effective and less costly than the prior art) [Sprovieri, 0018]. 

Regarding claim 15, Caplinger in view of AmazingMail and Sproviery teaches system and method, wherein said packaging or packing supplies manufacturer ships said packaging or packing supplies directly to said sourcing company so said sourcing company can distribute directly to said packaging or packing supplies customer (Caplinger, The converter maintains authority and responsibility to convert, package and ship the final bags to the designated stores and further maintains the separation and identity of each SKU and the assigned quantity) [Caplinger, 0062, also see 0056]. 

Regarding claim 16, Caplinger in view of AmazingMail and Sproviery teaches system and method, wherein said packaging or packing supplies manufacturer ships said packaging or packing supplies directly to said packaging or packing supplies customer (Caplinger, The converter maintains authority and responsibility to convert, package and ship the final bags to the designated stores and further maintains the separation and identity of each SKU and the assigned quantity) [Caplinger, 0062, also see 0056]. 

Regarding claim 18, Caplinger in view of AmazingMail and Sproviery teaches system and method further comprising, wherein said packaging or packing supplies manufacturer delivers said packaging or packing supplies within a desired date window requested by said sourcing company that is stored in a computer and confirmed to be completed within that time (Caplinger, The converter maintains authority and responsibility to convert, package and ship the final bags to the designated stores and further maintains the separation and identity of each SKU and the assigned quantity) [Caplinger, 0062, also see 0056]. 

Regarding claim 19, Caplinger in view of AmazingMail and Sproviery teaches system and method, wherein marketing collateral, a letter, coupons, promotional material or any combination thereof that is stored in said computer is printed and is placed with said packaging or packing supplies (Caplinger, The print file assembler then lays out and formats the desired graphics, images and text into a digital print file, and subsequently loads the digital print file, as well as the number of copies desired, into a full color digital/ink jet print machine. Next, the digital print file is printed onto a substrate, such as paper stock, using digital/ink jet technology. The final step is then to convert the printed substrate into the form of promotional material desired by the retailer) [Caplinger, 0030]. 


Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Caplinger et al. US Publication 2005/0102179 in view of archived web pages of www.AmazingMail.com hereinafter known as AmazingMail, Sprovieri et al. US Publication 2006/0265281 and Phil Edwards published article “In memoriam - AOL CDs, history’s greatest junk mail”.

Regarding claim 13, Caplinger in view of AmazingMail and Sproviery does not explicitly teach placing printed coupons in packaging supplies or attached to said packaging supplies. However, Edwards teaches that AOL’s first direct marketing was $250,000 campaign that involved sending disks (coupons) to possible customers, wherein the disks contained a free trial for AOL (usually pegged to a number of free hours online, since usage was paid for by the hour). AOL CDs came with everything from cereal boxes to frozen steaks [Edwards, page 3].
Therefore, before the invention, it would have been obvious to one of ordinary skill in the art to further modify Caplinger in view of AmazingMail and Sproviery by adopting teachings of Edwards to lower the operational costs by adding promotional material in packaging materials and earning marketing revenues.
Caplinger in view of AmazingMail, Sproviery and Edwards teaches system and method further comprising placing printed coupons in said packaging or packing supplies or attached to said packaging or packing supplies or part of said packaging or packing supplies from said sourcing company for at least one product or service advertised on said packaging or packing supplies [Edwards, page 3]. 


Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Caplinger et al. US Publication 2005/0102179 in view of archived web pages of www.AmazingMail.com hereinafter known as AmazingMail, Sprovieri et al. US Publication 2006/0265281 and Roger et al. US Publication 2009/0198576.

Regarding claim 14, Caplinger in view of AmazingMail and Sproviery does not explicitly teach information to comprise game. However, Roger teaches system and method for brand promotion by providing a game. Roger teaches that the game may be provided in at least one of a booklet, an insert, a packaging etc. [Roger, 0010]. Therefore, it would have been obvious to one of ordinary skill in the art to further modify Caplinger in view of AmazingMail and Sproviery by adopting teachings of Roger to expand the market place for business, increase sales and improve customer attention and/or retention.
Caplinger in view of AmazingMail, Sproviery and Roger teaches system and method, wherein said information stored in said computer that is printing said information on said packaging or packing supplies comprises a game, puzzle or contest relating to a product or service provided by said sourcing company (Roger, In another aspect of the embodiment, the game may be provided in at least one of a book, a booklet, a pamphlet, an insert for inserting in a jewel case, a calendar, a flyer, a handbills, packaging, a receipt, a bag, a newspaper, and a premium item) [Roger, 0010]. 



Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Caplinger et al. US Publication 2005/0102179 in view of archived web pages of www.AmazingMail.com hereinafter known as AmazingMail, Sprovieri et al. US Publication 2006/0265281 and and archived web pages of Amazon.com hereinafter known as Amazon

Regarding claim 17, even though Caplinger in view of AmazingMail and Sproviery does not explicitly recite packing supplies manufacture (e.g. shipper of package) to confirm that said packaging was delivered. However, before the invention, it is old and known to one of ordinary skill in the art that merchants have automated checking of order status by customers to save on operational costs. Amazon teaches system and method which enables a customer to check status of their order online (Amazon, where’s my stuff?) [Amazon, page 30]. Also, before the invention, it is old and known to one of ordinary skill in the art that shipping company provide tracking number to shipper which can be used by the shipper to track the packages while on transit and/or package is delivered (for example, shipping companies like USPS Priority Mail, UPS, FedEx providing tracking numbers to entities that make the shipment) by electronically connect to the shipper’s system over the computer network. 
Therefore, before the invention, it would have been obvious to one of ordinary to further modify Caplinger in view of AmazingMail and Sproviery by adopting teachings of Amazon to save on operation costs.
Caplinger in view of AmazingMail, Sproviery and Amazon teaches system and method further comprising confirming via said computer that packaging or packing supplies is delivered (as responded to above). 


Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Caplinger et al. US Publication 2005/0102179 in view of archived web pages of www.AmazingMail.com hereinafter known as AmazingMail, Sprovieri et al. US Publication 2006/0265281 and Lev et al. published article “is doing good food for you? How corporate charitable contributions enhance revenue growth” hereinafter known as Lev.

Regarding claim 20, Caplinger in view of AmazingMail and Sproviery does not explicitly teach giving donation. However, Lev teaches that corporations have been using charitable contributions to enhance growth [Lev, page 198]. Therefore, it would have been obvious to one of ordinary skill in the art to further modify Caplinger in view of AmazingMail and Sproviery by adopting teachings of Lev to enhance revenue growth. 
Caplinger in view of AmazingMail, Sproviery and Lev teaches system and method, wherein said packaging or packing supplies manufacturer or sourcing company donates a portion of packaging or packing supplies sales to a charity (Lev, our analysis supports the conclusion that charitable contributions by U.S. companies enhances future revenue growth) [Leg, page 198, 184] and message is printed on said packaging or packing supplies giving credit to said packaging or packing supplies customer for making donation (Caplinger, The print file assembler then lays out and formats the desired graphics, images and text into a digital print file, and subsequently loads the digital print file, as well as the number of copies desired, into a full color digital/ink jet print machine. Next, the digital print file is printed onto a substrate, such as paper stock, using digital/ink jet technology. The final step is then to convert the printed substrate into the form of promotional material desired by the retailer) [Caplinger, 0030]. 

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Caplinger et al. US Publication 2005/0102179 in view of archived web pages of www.AmazingMail.com hereinafter known as AmazingMail, Sprovieri et al. US Publication 2006/0265281 and Kashani US Publication 2013/0168283.

Regarding claim 21, Caplinger in view of AmazingMail and Sproviery does not explicitly teach providing packaging or packing supplies at a discounted price to customers while those who accept advertising on said packaging or packing supplies. However, Kashani teaches system and method wherein merchant benefits by having packaging which it would otherwise have to purchase at its own expense, delivered to it either free-of-charge or at a substantial discount to what it would normally pay) [Kashani, 0017].
Therefore, before the invention, it would have been obvious to one of ordinary skill in the art to modify Caplinger in view of AmazingMail and Sproviery by adopting teachings of Kashani to reach mass audience at a lower price point (cost of the packaging or packing supplies).
Caplinger in view of AmazingMail, Sproviery and Kashani teaches system and method, wherein said packaging or packing supplies customer who does not want said packaging or packing supplies with advertising pay a higher price or different price for said packaging or packing supplies while those who accept advertising on said packaging or packing supplies pay a discounted price (Kashani, merchant benefits by having packaging which it would otherwise have to purchase at its own expense, delivered to it either free-of-charge or at a substantial discount to what it would normally pay) [Kashani, 0017]. 



Response to Arguments
Applicant’s argument that amended invention as currently claimed is eligible for patent under 35 USC 101 because claimed is an improvement in marketing and advertising by providing trackable coupons on packaging or packing supplies is acknowledged and accepted. Rejection under 35 USC 101 is removed in this office action.

Applicant’s argument that amended claimed invention is eligible for patent is acknowledged and considered.
However, while performing an updated search, new arts were found which teach the claimed invention. Applicant’s arguments are moot under new grounds of rejection.



Conclusion

Applicant is required under 37 CRF ‘1.111 (c) to consider the references fully when responding to this office action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Naresh Vig whose telephone number is (571)272-6810. The examiner can normally be reached Mon-Thu 05:30a - 03:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar can be reached on 571.270.7537. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NARESH VIG/Primary Examiner, Art Unit 3622                                                                                                                                                                                                        


July 6, 2022